DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (as shown in Figures 2 and 12) and Species V2 (as shown in Figure 7) in the reply filed on 1/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2022.  Applicant alleges claim 2 reads on the elected species.  However, claim 2 recites “a porous part formed in contact with the flow path”, wherein “porous part” is 65e in Figure 3. The elected species of V2 (figure 7) contains no porous part in the vapor moving path and instead illustrates straight grooves on one side wall.  Therefore, claim 2 and its dependents are drawn to non-elected species. Accordingly, claims 2-6 and 8 are additionally withdrawn from consideration as being drawn to a non-elected species.

Status of Claims
The status of the claims as filed in the reply dated 1/14/2022 are as follows: 
Claims 1-10 are pending;
Claims 2-6, 8, and 10 are withdrawn from consideration, without traverse;
Claims 1, 7, and 9 are being examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Loop-Type Heat Pipe with Vapor Moving Path in Liquid Pipe”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shioga (US2016/0259383A1, as cited in the IDS).
Re Claim 1. Shioga teaches a loop-type heat pipe (22) comprising (Figures 6-7; Paragraphs 57-70): 
an evaporator (23) configured to vaporize an operating fluid (Figures 6-7; Paragraphs 57-70); 
a condenser (24) configured to condense the operating fluid (Figures 6-7; Paragraphs 57-70); 
a liquid pipe (26) configured to connect the evaporator and the condenser (Figures 6-7; Paragraphs 57-70); 
a vapor pipe (25) configured to connect the evaporator and the condenser (Figures 6-7; Paragraphs 57-70); 
a porous body (36) provided in the liquid pipe (Figures 6-7; Paragraphs 57-70); and 
a vapor moving path (34y) provided at a part in the liquid pipe separately from the porous body (to the left and right of 36) and extending from the evaporator along a longitudinal direction of the liquid pipe, the operating fluid vaporized in the evaporator moving in the vapor moving path, wherein the vapor moving path has a flow path in which the operating fluid vaporized in the evaporator flows and a wall part (34x that defines the four sides of 34y) surrounding the flow path (Figures 6-7; Paragraphs 57-70).  

Re Claim 7. Shioga teaches the vapor moving path has a groove portion (the left 34y has a groove on the right wall side) formed in the wall part so as to be in contact with the flow path (Figures 6-7; Paragraphs 57-70).  
Re Claim 9. Shioga teaches the vapor moving path is formed to extend from the evaporator to a point on the halfway in the longitudinal direction of the liquid pipe (Figure 6 illustrates the vapor moving path extends to the halfway point), and an end portion of the vapor moving path at a part on the halfway is blocked (Annotated Figure 6 illustrates a blockage in the vapor moving path).  


    PNG
    media_image1.png
    547
    797
    media_image1.png
    Greyscale

Annotated Figure 6


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763